DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-16 are pending, claim 1 has been cancelled, and claims 2-16 are currently under consideration for patentability under 37 CFR 1.104. 

Information Disclosure Statement
The information disclosure statement filed 07/16/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light emitting device” in claim 2, “one or more light emitting devices” in claim 9, and “at least one solid state emitter” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities:  “light emitting deice” should read “light emitting device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, the limitations “said tip member comprises a copper alloy” and “said tip member comprises copper and not a copper alloy” is unclear. Claim 9, for which claim 10 depends on, recites “said housing comprises copper or a copper alloy”. It is unclear, from the context of claim 9, the scope of the feature (i.e. is the housing within the tip member containing the copper/copper alloy or the tip member contains the copper/copper alloy) and if the features are separate from one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 2006/0041193).
Regarding claim 2, Wright discloses an endoscope (see figure 3), comprising: a proximal end portion (best seen with proximal end 232 of endoscope structure 220, figure 2); a distal end portion (distal end 320, figure 3); a plurality of lenses (rod lenses 342, figure 3) disposed in an optical path extending from said distal end portion to said and/or lens holder 328 may comprise thermally conducting material | the examiner interpreted the cradle 340 can be thermally conductive on its own) configured to house said plurality of lenses (see figure 3), said thermally conductive housing attached to the distal end portion (see figure 3), the thermally conductive housing configured to dissipate heat generated by the light emitting device away from the distal end portion (conduct heat generated by the solid state emitters 326 away from the distal end 320 [0040]).  
Regarding claim 3, Wright further discloses said endoscope is an arthroscope (for viewing inside a cavity of a body; Abstract | the examiner interpreted the endoscope can be used as an arthroscope).  
Regarding claim 4, Wright further discloses the light emitting deice (see claim objection above) comprises at least one light emitting diode (326 each comprise an LED [0036]; see figure 3).  
Regarding claim 5, Wright further discloses said plurality of lenses comprise rod lenses (rod lenses 342 [0038]; see figure 3) having lengths and widths, said lengths being longer than said widths (see figure 3).  
Regarding claim 6, Wright further discloses an outer tube surrounding the thermally conductive housing (outer tube 350, figure 3).  
Regarding claim 8, Wright further discloses the thermally conductive housing comprises copper (a heat conducting material such as aluminum, stainless steel, or the like [0040] | the examiner interpreted “copper” to fall into “the like” and is well known in the art to be “heat conducting”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0041193) as applied to claim 2 (for claim 8) and claim 6 (for claim 7) above, and in further view of Fenech (US 2013/0331730).
Regarding claim 7, Wright discloses all of the features in the current invention as shown above for claim 6. Wright is silent regarding said thermally conductive housing is electrically insulated from said outer tube.
Fenech teaches a probe (202, figure 3) with incorporated thermal conduction elements to improve heat transfer ([0055]). Heat pipes, thermally conductive structures (i.e. copper, gold, or aluminum plates, rods, or shims), and/or thermally conductive fillers can provide effective thermal pathways ([0055]). Such thermal conductive elements are either biocompatible or are biocompatibly insulated to avoid possible patient harm ([0055]).
It would have been obvious to one of ordinary skill in the art to modify the thermally conductive housing of Wright to be biocompatibly insulated as taught by Fenech from the outer tube. Doing so would avoid possible patient harm ([0055]). The modified thermally conductive housing is electrically insulated ([0055] Fenech) from said outer tube.
Regarding claim 8, Wright discloses all of the features in the current invention as shown above for claim 2. Wright is explicitly silent regarding the thermally conductive housing comprises copper.
Fenech teaches a probe (202, figure 3) with incorporated thermal conduction elements to improve heat transfer ([0055]). Heat pipes, thermally conductive structures (i.e. copper, gold, or aluminum plates, rods, or shims), and/or thermally conductive fillers can provide effective thermal pathways ([0055]). Such thermal conductive elements are either biocompatible or are biocompatibly insulated to avoid possible patient harm ([0055]).
.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0041193), in view of Weber (US 2011/0092772).
Regarding claim 9, Wright discloses an endoscope (300, figure 3) for imaging a target region within a body (for viewing inside a cavity of a body; Abstract), comprising: a tip member (front lens holder 328, figure 3 | 400, figure 4) comprising one or more light emitting devices (this element is interpreted under 35 USC 112f as LEDs as recited in the Spec. in [0076] | LEDs 326 [0036], see figure 3) configured to direct illumination at least a portion of said target region, said tip member also comprising a front window (front lens 330, figure 3 | lens is not shown in figure 4 [0048]) disposed so as to receive light from said target region when said tip is in said body (collects reflected light [0037]), said tip further comprising a prism (a prism is not shown [0049], figure 4) for redirecting light transmitted through said front window (one or more reflective surfaces [0049]); -2-Application No.: 16/513,108Filing Date:July 16, 2019an elongated member (see figure 3) having proximal and distal ends (best seen with proximal end 232 of endoscope structure 220, figure 2 | distal end 320, figure 3), said tip member at said distal end; a plurality of lenses (rod lenses 342, figure 3) disposed along an optical path in said elongated member so as to receive light from said prism that transmitted through said front window (align the lens elements 342 [0038]; see figure 3); and/or lens holder (328, figure 3) may comprise thermally conducting material, where the heat conducting material can be aluminum, stainless steel, or the like ([0040]).  Wright is explicitly silent regarding the housing comprises copper or a copper alloy.
Weber teaches an endoscopic instrument with LEDs (abstract). The LEDs produce waste heat ([0008]). In order to lead away the waste heat, materials with high thermal conductivity are used. Silver, copper, or an alloy are materials with high thermal conductivity and can be used as electrical conductors ([0008]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the housing of Wright to be made of silver, copper, or an alloy as taught by Weber. Doing so would provide a substitution/option for materials with high thermal conductivity to lead away waste heat ([0008]). The modified housing would comprise copper or copper alloy (copper or an alloy [0008] | the examiner interpreted “an alloy” to be an alloy of silver or copper).
Regarding claim 10, Weber further teaches said tip member comprises a copper alloy (copper or an alloy [0008]; Weber | the examiner interpreted “an alloy” to be a copper alloy).  
Regarding claim 11, Weber further teaches said tip member comprises copper (copper [0008]; Weber) and not a copper alloy.  
Regarding claim 12, Wright discloses an endoscope (see figure 3), comprising: a proximal end portion (best seen with proximal end 232 of endoscope structure 220, figure 2); a distal end portion (distal end 320, figure 3); a plurality of lenses (342, figure 3) disposed in an optical path extending from said distal end portion to said proximal end portion such that an image of an object at the distal end portion can be formed at the proximal end portion (align the lens elements 342 [0038]; see figure 3); at least one solid state emitter (this element is interpreted under 35 USC 112f as an LED as recited in the Spec. in [0076] | LEDs 326 [0036], see figure 3) disposed at the distal end portion, the at least one solid state emitter generating heat when activated (heat generated by the solid state emitters 326 [0040]); a thermally conductive housing (340, figure 3 | other portions of the outer tube 350, the cradle 340, and/or lens holder 328 may comprise thermally conducting material | the examiner interpreted the cradle 340 can be thermally conductive on its own) configured to house said plurality of lenses, said thermally conductive housing attached to the distal end portion (see 320, figure 3), the thermally conductive housing configured to dissipate heat generated by the at least one solid state emitter away from the distal end portion (conduct heat generated by the solid state emitters 326 away from the distal end 320 [0040]); and an outer tube (350, figure 3) surrounding the thermally conductive housing. Wright further discloses the heat conducting material can be aluminum, stainless steel, or the like ([0040]). Wright is explicitly silent regarding the thermally conductive housing comprising copper or a copper alloy.
Weber teaches an endoscopic instrument with LEDs (abstract). The LEDs produce waste heat ([0008]). In order to lead away the waste heat, materials with high 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the thermally conductive housing of Wright to be made with silver, copper, or an alloy as taught by Weber. Doing so would provide a substitution/option for materials with high thermal conductivity to lead away waste heat ([0008]). The modified thermally conductive housing would comprise copper or copper alloy (copper or an alloy [0008] | the examiner interpreted “an alloy” to be an alloy of silver or copper).
Regarding claim 13, Wright further discloses said endoscope is an arthroscope (for viewing inside a cavity of a body; Abstract | the examiner interpreted the endoscope can be used as an arthroscope).  
Regarding claim 14, Wright further discloses the at least one solid state emitter comprises at least one light emitting diode (the solid state emitters 326 each comprise an LED [0036]).  
Regarding claim 15, Wright further discloses said plurality of lenses comprise rod lenses (rod lenses [0038]) having lengths and widths, said lengths being longer than said widths (see 342, figure 3).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0041193) and Weber (US 2011/0092772) as applied to claim 12 above, and further in view of Fenech (US 2013/0331730).
They are silent regarding said thermally conductive housing is electrically insulated from said outer tube.
Fenech teaches a probe (202, figure 3) with incorporated thermal conduction elements to improve heat transfer ([0055]). Heat pipes, thermally conductive structures (i.e. copper, gold, or aluminum plates, rods, or shims), and/or thermally conductive fillers can provide effective thermal pathways ([0055]). Such thermal conductive elements are either biocompatible or are biocompatibly insulated to avoid possible patient harm ([0055]).
It would have been obvious to one of ordinary skill in the art to modify the thermally conductive housing of Wright and Weber to be biocompatibly insulated as taught by Fenech from the outer tube. Doing so would avoid possible patient harm ([0055]). The modified thermally conductive housing is electrically insulated ([0055]; Fenech) from said outer tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schrader (US 2011/0306834) discloses heat-insulation ([0023]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        April 9, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795